
	
		I
		111th CONGRESS
		1st Session
		H. R. 1472
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mrs. Blackburn (for
			 herself, Mr. Hunter,
			 Mr. Gohmert,
			 Mr. Kline of Minnesota,
			 Mr. Chaffetz,
			 Mr. Lamborn,
			 Mr. Conaway,
			 Mr. Gingrey of Georgia,
			 Mr. Culberson,
			 Mr. Manzullo,
			 Mr. Smith of Texas,
			 Mr. Akin, Mr. Wamp, Mr.
			 Latta, Ms. Fallin,
			 Mr. Bishop of Utah,
			 Mr. Olson,
			 Mr. McClintock,
			 Mr. Fleming,
			 Mr. Pitts,
			 Mr. Bartlett,
			 Mr. Shadegg,
			 Mr. Franks of Arizona, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To establish reporting requirements each time funds from
		  Troubled Assets Relief Program or the American Recovery and Reinvestment Act of
		  2009 are received or redistributed, and to establish a waste, fraud, and abuse
		  hotline for such funds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TARP and ARRA Reporting and Waste Prevention
			 Act.
		2.Reporting
			 requirement
			(a)In
			 generalEvery public or
			 private entity shall, no later than 30 days after receiving or redistributing
			 any funds distributed under title I of the Emergency Economic Stabilization Act
			 of 2008 or the American Recovery and Reinvestment Act of 2009, submit a report
			 to the Secretary of the Treasury detailing such receipt or
			 redistribution.
			(b)Report
			 detailsEach report required by subsection (a) shall include,
			 with respect to the funds received or redistributed, and to the extent the
			 information is available—
				(1)the amount of such
			 funds;
				(2)for funds being redistributed, the public
			 or private entity receiving such funds;
				(3)the specific provision or provisions of
			 title I of the Emergency Economic Stabilization Act of 2008 or the American
			 Recovery and Reinvestment Act of 2009 under which such funds were
			 authorized;
				(4)the specific
			 purpose for which such funds are being received or redistributed,
			 including—
					(A)what geographic
			 area such funds are intended for; and
					(B)the specific
			 details on how such funds will be used;
					(5)copies of any contracts entered into by the
			 public or private entity for projects or services that will be funded in whole
			 or in part by such funds; and
				(6)such other
			 information as the Secretary of the Treasury may require.
				(c)Separate report
			 on contractsAny public or
			 private entity that enters into a contract described in subsection (b)(5)
			 shall, no later than 30 days after the date such contract is entered into, and
			 every 30 days thereafter until all performance under the contract has been
			 completed, submit a report to the Secretary of the Treasury detailing—
				(1)the amount of funds distributed under title
			 I of the Emergency Economic Stabilization Act of 2008 or the American Recovery
			 and Reinvestment Act of 2009 that have been expended by such public or private
			 entity in furtherance of the contract;
				(2)the specific
			 details of how such funds were expended and how such expenditures furthered the
			 fulfillment of the contract terms;
				(3)how many jobs were
			 created by the expenditure of such funds and the average cost to the public or
			 private entity of creating such jobs; and
				(4)in which
			 geographic areas such funds were expended.
				(d)Treatment of
			 commingled fundsFor purposes
			 of this section, any funds that are commingled with funds distributed under
			 title I of the Emergency Economic Stabilization Act of 2008 or the American
			 Recovery and Reinvestment Act of 2009, such that the source of any particular
			 funds within the commingled funds cannot be identified, shall be treated as
			 funds distributed under title I of the Emergency Economic Stabilization Act of
			 2008 or the American Recovery and Reinvestment Act of 2009.
			(e)RegulationsA report required under subsection (a)
			 shall be made in such manner and form as the Secretary of the Treasury may
			 prescribe by regulation. Such regulation shall be issued no later than 30 days
			 after the date of the enactment of this Act.
			(f)No reporting for
			 certain tax benefitsNo
			 report shall be required under subsection (a) for funds received by a public or
			 private entity under any provision of title I of division B of the American
			 Recovery and Reinvestment Act of 2009.
			(g)Requirement for
			 giving notice when redistributing fundsAny public or private entity that
			 redistributes any funds distributed under title I of the Emergency Economic
			 Stabilization Act of 2008 or the American Recovery and Reinvestment Act of 2009
			 to another public or private entity must give such public or private entity
			 notice—
				(1)that such funds
			 are a redistribution of funds distributed under title I of the Emergency
			 Economic Stabilization Act of 2008 or the American Recovery and Reinvestment
			 Act of 2009; and
				(2)that such public or private entity may be
			 required to submit a report upon the receipt or redistribution of such funds
			 pursuant to section 2(a) of the TARP and ARRA Reporting and Waste Prevention
			 Act.
				(h)Penalty for
			 non-compliance by a private entity
				(1)In
			 generalA private entity that fails to submit a report required
			 under subsection (a) may not enter into any contract to provide property or
			 services to any Federal agency or department, and may not receive any grants,
			 loans, or other funds from any Federal agency or department, if—
					(A)the failure to
			 submit such report was intentional; and
					(B)The heads of the
			 private entity knew, within the 30-day window for submitting such report, that
			 such report was required to be submitted under this section.
					(2)Heads of the
			 private entity definedFor purposes of this subsection, the term
			 heads of the private entity means, if applicable—
					(A)the board of
			 directors of the private entity;
					(B)the officers of
			 the private entity; and
					(C)the partners of
			 the private entity.
					(i)DefinitionsFor
			 purposes of this section:
				(1)Public or
			 private entityThe term public or private entity
			 means—
					(A)any Federal agency
			 or department;
					(B)any agency or
			 department of a State government;
					(C)any agency or department of a political
			 subdivision of a State; and
					(D)any private
			 entity, other than an individual.
					(2)RedistributedWith respect to funds distributed under
			 title I of the Emergency Economic Stabilization Act of 2008 or the American
			 Recovery and Reinvestment Act of 2009, the term redistributed
			 means the distribution of such funds by a public or private entity to another
			 public or private entity. Notwithstanding the previous sentence, the term
			 redistribution shall not include—
					(A)distributions made
			 to purchase equipment or other supplies; or
					(B)distributions made
			 for services that are merely incidental to the purchase of equipment or other
			 supplies.
					(j)Effective
			 dateThis section shall take effect, with respect to the
			 reporting requirement of subsections (a) and (c), 60 days after the date of the
			 enactment of this Act.
			3.Federal
			 database
			(a)EstablishmentThe Secretary of the Treasury shall
			 establish a database to hold all information reported to the Secretary under
			 section 2.
			(b)AvailabilityThe Secretary shall, in coordination with
			 the Recovery Accountability and Transparency Board, make the information in the
			 database available to the public on the website recovery.gov, and in a manner
			 that allows members of the public to easily access such information.
			4.Waste, fraud, and
			 abuse hotline
			(a)In
			 generalThe Secretary of the
			 Treasury shall establish, publicize, and operate a national toll-free telephone
			 number to serve as a hotline for members of the public to report waste, fraud,
			 or abuse related to funds distributed under title I of the Emergency Economic
			 Stabilization Act of 2008 or the American Recovery and Reinvestment Act of
			 2009.
			(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, and quarterly
			 thereafter, the Secretary of the Treasury shall issue a report to the Congress
			 containing—
				(1)a
			 description of the Secretary’s compliance with subsection (a); and
				(2)a
			 description of the actions the Secretary is taking to address instances of
			 waste, fraud, or abuse reported to the hotline.
				(c)Whistleblower
			 protection
				(1)In
			 generalNo company, or any
			 officer, employee, contractor, subcontractor, or agent of such company, may
			 discharge, demote, suspend, threaten, harass, or in any other manner
			 discriminate against an employee in the terms and conditions of employment
			 because of any lawful act done by the employee—
					(A)to provide information, cause information
			 to be provided, or otherwise assist in an investigation regarding any conduct
			 which the employee reasonably believes constitutes waste, fraud, or abuse
			 related to funds distributed under title I of the Emergency Economic
			 Stabilization Act of 2008 or the American Recovery and Reinvestment Act of
			 2009, where such waste, fraud, or abuse was reported to the hotline established
			 under subsection (a); or
					(B)to file, cause to be filed, testify,
			 participate in, or otherwise assist in a proceeding filed or about to be filed
			 (with any knowledge of the employer) relating to alleged waste, fraud, or abuse
			 related to funds distributed under title I of the Emergency Economic
			 Stabilization Act of 2008 or the American Recovery and Reinvestment Act of
			 2009, where such alleged waste, fraud, or abuse was reported to the hotline
			 established under subsection (a).
					(2)Enforcement
			 action
					(A)In
			 generalA person who alleges discharge or other discrimination by
			 any person in violation of paragraph (1) may seek relief under paragraph (3),
			 by—
						(i)filing a complaint
			 with the Secretary of Labor; or
						(ii)if
			 the Secretary has not issued a final decision within 180 days of the filing of
			 the complaint and there is no showing that such delay is due to the bad faith
			 of the claimant, bringing an action at law or equity for de novo review in the
			 appropriate district court of the United States, which shall have jurisdiction
			 over such an action without regard to the amount in controversy.
						(B)Procedure
						(i)In
			 generalAn action under subparagraph (A)(i) shall be governed
			 under the rules and procedures set forth in section 42121(b) of title 49,
			 United States Code.
						(ii)Notification
			 ExceptionNotification made under section 42121(b)(1) of title
			 49, United States Code, shall be made to the person named in the complaint and
			 to the employer.
						(iii)Burdens of
			 proofAn action brought under subparagraph (A)(ii) shall be
			 governed by the legal burdens of proof set forth in section 42121(b) of title
			 49, United States Code.
						(iv)Statute of
			 limitationsAn action under subparagraph (A) shall be commenced
			 not later than 90 days after the date on which the violation occurs.
						(3)Remedies
					(A)In
			 generalAn employee
			 prevailing in any action under paragraph (2)(A) shall be entitled to all relief
			 necessary to make the employee whole.
					(B)Compensatory
			 damagesRelief for any action under subparagraph (A) shall
			 include—
						(i)reinstatement with
			 the same seniority status that the employee would have had, but for the
			 discrimination;
						(ii)the
			 amount of back pay, with interest; and
						(iii)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney fees.
						(4)Rights retained
			 by employeeNothing in this
			 subsection shall be deemed to diminish the rights, privileges, or remedies of
			 any employee under any Federal or State law, or under any collective bargaining
			 agreement.
				5.Recovery
			 Accountability and Transparency Board requests of inspector generals for audits
			 or inspectionsSection 1527(b)
			 of the American Recovery and Reinvestment Act of 2009 is amended by striking
			 and the inspector general rejects and all that follows through
			 the end of the subsection and inserting , the Board shall make such
			 request available to the public on the website recovery.gov..
		
